The action is to recover damages for personal injuries suffered as the result of plaintiff falling over sidewalk cellar doors which were being lifted from the inside by defendant Caplan, who had delivered eggs to defendant Moustakas, who was the lessee of the ground floor and basement and had sole control over the doors. Judgment in favor of plaintiff against both defendants, and dismissing the cross claim of Moustakas against Caplan, and orders denying motions of both defendants to set aside the verdict, unanimously affirmed, with costs to plaintiff. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.